Order, Supreme Court, New York County (Alice Schlesinger, J.), entered October 5, 2000, which, inter alia, granted plaintiff’s motion for summary judgment, declaring that defendant insurer is required to provide plaintiff with a defense in the underlying arbitration, unanimously affirmed, with costs.
Insofar as the complaint in the underlying arbitration proceeding asserts that plaintiff contractor’s negligence caused property damage not redressable under the contract between the parties to the arbitration, the allegations of the complaint state claims falling within the liability coverage purchased by plaintiff from defendant insurer. Accordingly, defendant’s duty to provide plaintiff with a defense against the claims asserted in the arbitration proceeding is triggered, notwithstanding the assertion in the arbitration of additional claims against plaintiff for breach of contract and fraud not covered under the policy (see, Fitzpatrick v American Honda Motor Co., 78 NY2d *35661; International Paper Co. v Continental Cas. Co., 35 NY2d 322). We have examined defendant’s remaining contentions and find them unavailing. Concur — Nardelli, J. P., Rubin, Saxe and Friedman, JJ.